IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-75,608-02




IN RE PATRICK DAVIS, Relator




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NOS. F13,109-2005-A & F13,755-2006-A 
IN THE 420TH DISTRICT COURT
FROM NACOGDOCHES COUNTY




            Per curiam.

O R D E R

            Relator has filed a motion for leave to file an application for a writ of mandamus pursuant
to the original jurisdiction of this Court.  In it, he contends that he filed applications for a writ of
habeas corpus in the 420th District Court of Nacogdoches County, that more than 35 days have
elapsed, and that the applications have not yet been forwarded to this Court.  Relator contends that
the district court entered an order designating issues on September 15, 2011.
            Respondent, the Judge of the 420th District Court of Nacogdoches County, shall file a
response with this Court by having the District Clerk submit the record on such habeas corpus
applications.  In the alternative, if the order designating issues was timely entered, Respondent may
resolve the issues set out in the order designating issues and then have the District Clerk submit the
record on such applications.  In either case, Respondent’s answer shall be submitted within 30 days
of the date of this order.  This application for leave to file a writ of mandamus will be held in
abeyance until Respondent has submitted his response.
 
Filed:  June 25, 2014
Do not publish